Appeal by the *856defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered August 12, 1997, convicting him of attempted murder in the second degree (three counts), robbery in the first degree (five counts), robbery in the second degree (three counts), assault in the first degree (seven counts), criminal possession of stolen property in the fourth degree (two counts), and criminal possession of stolen property in the fifth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review, the denial, after a hearing (Golia, J.), of those branches of the defendant’s omnibus motion which were to suppress identification testimony and physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s argument, the Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion to reopen the suppression hearing (see, People v Clark, 88 NY2d 552; People v Anderson, 201 AD2d 658). S. Miller, J. P., Santucci, Sullivan and Florio, JJ., concur.